Case 6:18-cv-06209-CJS-MWP Document 36 Filed 01/22/21 Page 1 of 3

doi'Srawavussel |
SW. Genesee, SB APE

Spocww NE (A204

|

Soantaasy \4%22021

| Chambets of

| Nlowion \ Paxyser

Mac a \

Ont Secict Gous+

een aes of New Yor

2510 ited Notes Cew*thouse

\Op Shed. aay
Recreate, Neyo [HAY Russells Youn eral

\$- CY- 6209 CAS.

 

Dear, Wloyiasn Ww. Payson ‘Nal vou henec’ The

is Da Shown Russe) ond Tmwictvgieyote
So iwnkoom you one Vemoved homelt my TAX,
Wind om low Lice adi togebhex. Go Bin loacX

‘Os a ara e ji ae
jal S Thane net heaur) as at ae
Coon he in. cegnuds cose. For Ye los?
Thenine sae When a
ey Case. He was not ready Feapens ib 134
Case, Gnd NOW T on Ses lngaunte>
cee shat hes not GOW OV anny a.

my querer you. Yous hones is Hoere anys Tonised
in Hoe cose Sing Emonths age? las pape weteen
\e propery ¢

 

 
ase 6:18-cv-06209-CJS-MWP Document 36 Filed 01/22/21 Page 2 of 3

___Vnewing that lawsyer has been Missing
wn Aion ah hos keen Oi nae iw oor
dealirgs, TA00% Gros wWhod to eye ct.

Sy your
lhonor L Gun eyweme), ee loothec you wish

Wa, loud Could you 3 i 2 ime Gn updade er
ny Coase \CAvere \S Gan od GM. T Oo cpeaty OPORL ae
‘your ind ness Your hence

Thor you in MAvonce on His moalbrl

“RespockG bly Submited,
Da Watered ON

 
Case 6:18-cv-06209-CJS-MWP Document 36 Filed 01/22/21 Page 3 of 3

———

 

8 ee eee

  

DodrwounrPRuse G —
Wol5 WD. oanegee & Apr 27 SYRACUSE NY 130
Syracuse SY, 204 19 JAN ors PM3 L
Uired States Distyick Court HOWG
Loesten Diswickt ef New yer
Z&LO United States Cousthouse \
\OO Sheke Sweer >

Rochestes, New Yocd Moly

idGid~iseess Hdd ed allele) dled ili
